Citation Nr: 1825538	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-33 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service connected posterior neck scar.

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service connected posterior neck scar.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1981 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record shows that it is at least as likely as not that the Veteran's tinnitus had its onset during military service.

2.  The most probative evidence of record does not demonstrate that it is at least as likely as not that a cervical spine disability was incurred in service, or is proximately due to or chronically aggravated by a service connected posterior neck scar.

3.  The most probative evidence of record does not demonstrate that it is at least as likely as not that a left shoulder disability was incurred in service, or is proximately due to or chronically aggravated by a service connected posterior neck scar.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


2.  The criteria for service connection for a cervical spine disability, to include as secondary to a service connected posterior neck scar, have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a left shoulder disability, to include as secondary to a service connected posterior neck scar, have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  


Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Generally, to establish service connection for a disability on a direct-incurrence basis, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A disability which is proximately due to or the result of a service-connected disease or injury will also be service connected.  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Any increase in severity (aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310 (b).

In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107 (b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

1.  Tinnitus

The Veteran has a current diagnosis of tinnitus, as confirmed by VA examination in August 2012.  The Board notes that the VA examiner stated that it was at least as likely as not that the Veteran's current tinnitus is a symptom associated with the Veteran's current bilateral hearing loss disability.  Service connection has not been established for bilateral hearing loss, and the matter is the subject of the Remand below.  As such, service connection for tinnitus on a secondary service connection basis is not appropriate.  However, the Veteran testified that his ringing in the ears began during service and has continued since, and although the service treatment records are silent for complaints of tinnitus, and the record does not show complaints in medical records until many years after service, the Veteran is considered competent to report ringing in the ears.  As there is nothing in the record to impugn the Veteran's credibility with regard to his reports of tinnitus, the Board finds that the evidence is at least in equipoise as to whether his tinnitus had its onset during service.  With resolution of doubt in the Veteran's favor, entitlement to service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

2.  Cervical spine and left shoulder disabilities

With regard to entitlement to service connection for cervical spine and left shoulder disabilities, the Veteran contends that he was attacked with a bottle in 1984, as well as kicked and beaten, causing the service-connected scar on the Veteran's posterior neck.  The Veteran believes that his current neck and left shoulder problems are attributable to the incident.  The Veteran indicates that he currently has limited range of motion of the neck and left shoulder.  

The record supports the Veteran's contentions that he has current cervical spine and left shoulder disabilities.  Clinical evidence of record reflects diagnoses of multi-level degenerative disc disease in the cervical spine, and left shoulder tendinosis with left deltoid atrophy.  

With regard to an in-service event or injury, the record contains credible evidence that the Veteran was stabbed with a bottle in service that resulted in a posterior neck laceration, the scar from which, as noted above, service connection has been established.  An emergency car and treatment report dated January 21, 1984 reflects that he was treated and released to home that same day.  The service treatment records reflect that he had follow-up treatment for dressing changes, and such treatment records are negative for complaints or findings of a cervical spine disability or a left shoulder disability.  On examination in June 1984, the spine and upper extremities were clinically noted to be normal.  In a report of medical history completed at that time, the Veteran denied that he had, or had had, recurrent back pain, or a painful or "trick" shoulder or elbow.

The Veteran underwent a VA examination to determine the nature and etiology of his claimed disabilities in September 2012.  The examiner indicated that it was as likely as not that the Veteran's cervical spine and left shoulder conditions were caused by his injury during service.  The examiner provided the rationale that the Veteran was hospitalized for three days following the in-service incident, and the service treatment records indicate decreased range of motion following the injury.  The examiner noted that the Veteran has worked in physically demanding jobs which has contributed to his current multi-level degenerative disc disease in the cervical spine.  Because of those jobs, the examiner found the evidence to be in equipoise.  The examiner also indicated that the Veteran's left deltoid atrophy present on examination resulted from his cervical spine, and that it caused left shoulder tendinosis.  

Another VA opinion was obtained in October 2012.  The examiner noted that the Veteran had marked wasting of the shoulder girdle, neck, and shoulder pain.  The examiner indicated that for the laceration to have caused that, it would have had to have been deep enough to contact boney vertebrae and lacerated nerve roots.  It was stated that, if that had been the case, the Veteran's pain would have been immediate and lasting.  The examiner indicated that the multilevel degenerative disc disease as evident by MRI would not be expected from the laceration.  The examiner also stated she could not connect the Veteran's shoulder condition to service, and that studies found no evidence of nerve root laceration.  The examiner indicated that she supposed it was possible for something not to have shown up on EMG studies, and therefore she agreed with the prior examiner's finding of a 50% percent probability that the conditions were caused by service.  

An addendum opinion was obtained later in October 2012.  There, the examiner stated that the Veteran's multilevel degenerative disc disease and current neck disability are not related to events in service, particularly the neck laceration.  The examiner noted that imaging of the cervical spine at the time of the injury did not show bony involvement or arthritis.  EMG studies were negative for nerve root involvement, and that the laceration was not deep enough to involve the nerve root or vertebral body.  The examiner noted that the laceration was at C1 level, and the subsequent degenerative disease is lower around C4-5, in a separate anatomical area, without overlap.  The examiner stated there was no objective evidence to relate the neck laceration with the left shoulder atrophy, due to the depth of the laceration and lack of nerve root involvement.  The examiner further noted that the service treatment records do not support the Veteran's hospitalization for three days, as the discharge disposition was to "home."  The examiner also noted that the service treatment records were absent discussion of the Veteran having been beaten as a part of the 1984 incident.  The examiner noted the absence of complaints of neck and shoulder pain in the record from 1984 to 2012.  The examiner concluded that the Veteran's cervical spine arthritic changes and left shoulder pain were less likely than not due to the neck laceration sustained in service.  

The Board notes that more probative value is given to the October 2012 addendum opinion that the disabilities at issue were not etiologically related to service or service-connected posterior neck scar.  Additionally, there is no clinical indication of record that either disability at issue was chronically worsened by the service-connected posterior neck scar.  The October 2012 addendum opinion was provided by a clinician who personally examined the Veteran and reviewed the medical record, and provided a thorough rationale.  While a September 2012 examiner opined that it was as likely as not that the Veteran's cervical spine and left shoulder conditions were caused by his injury during service, such opinion was not supported by sufficient rationale.  As rationale, it was indicated that the service treatment records indicate decreased range of motion following the injury.  The Board finds that this is inconsistent with the contemporaneous service treatment records.  Additionally, on examination in June 1984, the spine and upper extremities were clinically noted to be normal, and in a report of medical history completed at that time, the Veteran denied that he had, or had had, recurrent back pain, or a painful or "trick" shoulder or elbow.  In view of the foregoing, the Board finds that the preponderance of the evidence is against the claims.  As such, the doctrine of resolution of doubt in favor of the Veteran is not for application, and entitlement to service connection for a left shoulder disability and a cervical spine disability is denied.  See 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a cervical spine disability, to include as secondary to a service connected posterior neck scar, is denied.

Entitlement to service connection for a left shoulder disability, to include as secondary to a service connected posterior neck scar, is denied.


REMAND

Unfortunately, the issue of entitlement to service connection for bilateral hearing loss must be remanded for further development before a decision may be made on the merits.  

The Veteran underwent VA examination in August 2012.  The reported audiometric findings revealed bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  The examiner, however, opined that the Veteran's current hearing loss disability was not at least as likely as not caused by or the result of service.  The examiner's rationale only stated that the Veteran's hearing levels were normal in 1984.  The Board notes that the absence of in-service evidence of a hearing loss disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board notes that the Veteran has offered credible evidence that he frequently worked in a noisy environment during service.  The VA examiner's rationale does not address the Veteran's contentions that he noticed difficulty hearing during service, and that such continued and worsened following service.  As such, the Board finds the opinion inadequate, and an addendum opinion must be obtained to address the Veteran's contentions as to onset.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the August 2012 examiner or, if that examiner is unavailable, to another suitably qualified VA clinician, for completion of an addendum opinion.  The examiner must review the entire record, consider the Veteran's lay statements, and specifically note the Veteran's contention that he experienced hearing loss during and after service due to exposure to loud noise while performing the duties of his MOS working around radar equipment.  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss disability was incurred in or caused by service.  

A clear rationale for the opinion must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements regarding the onset of symptoms in service.

2. After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


